—Orders of disposition, Family Court, New York County (Sara Schechter, J.), entered on or about January 12, 1998, terminating respondent’s parental rights to the subject children and committing their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon fact-finding determinations of abandonment, unanimously affirmed, without costs.
*10We see no reason to disturb Family Court’s finding of credibility rejecting respondent’s testimony that she or her prison social worker called the agency on five occasions during the abandonment period in an effort to communicate with the children, but either was told by the receptionist to call back or got no answer. In any event, such testimony, even if credited, does not show contact substantial enough to avoid a finding of abandonment, particularly in the absence of evidence of any kind of contact with the agency for more than a year prior to the commencement of the abandonment period, going back to when the older child was 10 months old and the younger child was not yet born (see, Matter of Dawnthal Danielle C., 170 AD2d 375; Matter of Anthony M., 195 AD2d 315, 316; Matter of Oneka O., 249 AD2d 233). We agree with Family Court, and the agency and the children’s Law Guardian, that termination of parental rights is in the children’s best interests. Concur— Ellerin, P. J., Nardelli, Williams, Saxe and Friedman, JJ.